PD-0867-15
                                                          FILED IN
                                                 COURT OF CRIMINAL ArPEALS-
                       10/^        ew^b!                JUL 14 2015
                     oft    C&UMseV
                                                     "Aoei Acosta, Clerk


 AAq^Y-^^^-^^^^^^ f•*
           \l

"T^vr ^-tebc e£     Tev^s

                                                    RECEIVED IN
                                              -eatlRT^F-eRlMINAtrAPPEAtS-
                    rA^tfe^ feiL^xnoMA i             iUtrfe-2*
                           oP ^ouaj^gI
                                                  .AfeelAcosia,Clerk

   Comes uouO ftkjtJKoiot^ EA^Jl (AJ^ki/v^t^^iJojAsi-i^JgL-

gte^J^feiJlpdiJ^fafe/ ^nuu^p( ftufft^ cOeMtt- fitbxsmg-cf ftg.


 ^jg: NitLlKfrSff (Rbqsohs corns* >uquj ANtWjet^ ff«<gi k^frfe/igtoo
^^^(Wft7l ^flSJSE^ MO^ l*f~)3-eom-'<ig- ~fe -frig rtp/UOft^te




                                                               fc^l
                                           T^fef^/c^aDir^



                           Ogpgg
                 Ao^QMy E«<*lI U3^*/jftrQ cmtfre         cUs^.
of            c^oir; CAttsp up, /4-<3-oom-£fc', comes^Bdks
HtW fc/^MUfefr <2budrfsb -fec-rimr Q®fr?ooff)UyP CoiAjgl /Is
"ifofegrtEbf /fort -to ggfew*?




                                   jffttiiwb -s/c^iatw